Citation Nr: 1413320	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected left thigh and hamstring disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, C.R. 


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986 and from October 1987 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a personal RO hearing in October 2008 and at a Board hearing at the RO in August 2010.  Transcripts of these hearings have been associated with the claims file.  The case was remanded in April 2011 for further development.


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected left thigh and hamstring disability has resulted in a disability picture more nearly approximating moderately severe impairment by analogy to muscle group XIII.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 30 percent, but no greater, for the Veteran's service-connected left thigh disability have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.56, 4.73, Code 5313 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA). 
 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in October 2006, the claimant was informed of the information and evidence necessary to warrant entitlement to an increased rating for his left thigh and hamstring disability.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that the October 2006 letter was sent to the appellant prior to the January 2007 rating decision denying an increased rating for a thigh and hamstring disability.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In the instant case, the October 2006 VCAA letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37   (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  An additional VCAA letter issued in May 2008 is in compliance with Vazquez-Flores to the extent that it included such information as the appropriate rating criteria for rating the service connected low back disability at issue.  This letter also notified the Veteran that the impact of this disability on his "daily life" was for consideration, although the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In this case, the Board recognizes that the May 2008 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 


Duty to Assist 

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service and VA, have been obtained.  The Veteran has been afforded VA examinations and medical opinions focused upon the claim on appeal and the Board finds that the VA examination reports contains sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities on appeal to allow for fully informed application of the appropriate legal criteria.  These reports, in addition to other pertinent probative evidence of record, provide probative medical evidence adequately addressing the issue decided below. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55   (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45  provides that consideration also be given to weakened movement, excess fatigability and incoordination.  However, merely having pain throughout the entire range of motion of a major joint, or groups of minor joints, does not warrant a maximum rating.  Rather, any such painful motion must be shown to produce actual functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance'."  Id. at 38 (quoting 38 C.F.R. § 4.40 ).

The Veteran's disability has been rated by the RO under the provisions of Diagnostic Code 5313.  This Code deals with impairment to Muscle Group XIII.  Although much of the language in criteria for muscle injury is intended for injuries such as gunshot wounds, the basic descriptions of resulting impairment are appropriate for the Veteran's disability for rating purposes.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56 (d). 

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) .

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

As previously noted, the Veteran's disability of the left thigh and hamstring has been rated by the RO under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5313, which pertains to impairment of muscle group XIII.  Such group affects the extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius, acting with Muscle Group XIV, synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  Group XIII involves the posterior thigh group, hamstring complex of 2-joint muscles (1) biceps femoris, (2) semimembranosus, and (3) semitendinosus.  Under this code, a noncompensable rating is assigned for a slight muscle injury, a 10 percent rating when moderate, a 30 percent rating when moderately severe, and a 40 percent rating when there is a severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5313.

The Veteran has been afforded several VA examinations in connection with the evaluation of the disability on appeal in this case.  Each of the corresponding examination reports presents pertinent clinical findings from medical professionals informed by interview and direct inspection of the Veteran.

A November 2006 VA examination report discusses the Veteran's left thigh and hamstring injury and indicates the Veteran reported crushing his thigh between two trucks while stationed in Germany in 1992.  The Veteran underwent no surgery, but was treated at Bremerhaven Hospital in Germany.  His pain on a daily basis was 2/10 or 3/10, and the Veteran reported the pain being weather dependent.  The Veteran reported giving way sensations in his left leg and flare-ups of pain which he rated 10/10.  The Veteran also reported popping in his left knee, although he had not sought treatment for his knee.  He could not walk more than 100 yards without pain and had difficulty in his occupation as a truck driver due to his leg pain.  The examiner reported that the injury was to the group XIII hamstring muscles and there were no associated injuries of boney structures, nerves, or vascular structures and there was no effect or inability to move the joint, hip, or knee through a portion of its range of motion.

On physical examination, the left thigh showed a 3 centimeter scar that was well healed.  There was no sensitivity on the scar, no adhesions, and no tendon damage.  There also was no nerve or bone joint damage.  Muscle strength showed diminished strength (4-/5).  The muscle group could move the joint through normal range with sufficient comfort, endurance and strength to accomplish daily living.  Range of motion and function of the left knee and the left hip was not additionally limited by pain, fatigue, weakness, or lack of endurance and there was no increase in pain or decrease in range of motion with repetitive testing. 

The left knee had a range of motion to 135 degrees flexion without pain and was stable to varus and valgus stress in a neutral position and at 30 degrees flexion.  The anterior cruciate ligament and posterior cruciate ligament were stabilized.  There was a negative McMurray's test.

The VA examiner noted that the Veteran did not exhibit pain or limitation in range of motion in conjunction with the examination, but that it was conceivable that pain during flare-ups could further limit function as described by the Veteran.

November 2006 X-rays of the Veteran's left thigh and knee show there were minor degenerative osteophytes at the posterior patella, but no other bony, joint, or soft tissue abnormalities were found with respect to the knee, and no fractures or other bony or soft tissue abnormalities noted with respect to his left femur. 

A May 2008 VA treatment record from the Loma Linda VAMC shows the Veteran sought treatment for left leg pain which he rated as 10/10 and reported being unable to walk freely.  The Veteran reported having not driven his truck for five days and having increased his walking the past two days.  He reported difficulty sleeping due to the swelling of his thigh and tightening of the muscles.  The record indicates +1 mild edema and posterior muscle atrophy.  There was no erythema to his calves and a negative straight leg raise test.  X-rays showed an unremarkable left hip with no fracture or subluxation or degenerative changes.  It was recommended that the Veteran research Rice and heat therapies, that he use proper ergonomic support while driving, and to elevate his swollen leg over the next two days. 

A June 2008 VA treatment record from the Memphis VAMC shows that the Veteran sought treatment for swelling and pain in his left thigh following his visit to the Loma Linda VAMC in May 2008.  He also reported loss of some movement in his left toes.

A July 2008 VA treatment record from the Memphis VAMC shows that the Veteran sought treatment for weakness in his left foot, muscle cramps, and fascilualtions.  He was given prescriptions for his leg pain and insomnia. 

An October 2008 VA treatment record from the Savannah CBOC shows the Veteran sought treatment for left leg and hip pain he rated at a five.  The Veteran reported his disability was getting worse and he could not hold a job due to the pain.  He was prescribed additional medications, but warned not to drive while taking them.  An MRI was ordered.

At the October 2008 Decision Review Officer hearing at the Nashville RO, the Veteran stated that he experiences constant, pulsing pain in his left leg and thigh which is most prominent when he is active.  He also stated that his leg disability limits his daily activities and that during the day he does not take medications due to his job as a truck driver.  The Veteran reported being hospitalized for three weeks at Bremerhaven Military Hospital in Germany at the time of the incident. 

On July 2008 VA examination, the Veteran reported constant pain to his left thigh which he rated at 4/10 and noted that the pain was not necessarily related to activity.  He also reported that the pain can escalate to a 10/10 without warning.  He noted a weakness in his left foot compared to the contralateral side.  The Veteran reported using a cane to walk and being able to walk about 100 to 150 yards.  He was still working as a truck driver and reported working through the pain, but otherwise did not have problems with daily living and had no flare-ups besides those described above. 

Physical examination of the lower left extremity revealed a dorsalis pedis pulse which was 2+.  There was decreased sensation in a non-dermatone distribution in the dorsum and plantar aspect of the foot and the anterior lateral and posterior medial aspect of the leg.  The Veteran was able to stand on his great toes and walk on his toes and his heels.  He had four out of five muscle strength in all muscle groups.  Range of motion of the left hip was to 100 degrees of flexion, to 10 degrees of internal rotation, to 30 degrees of external rotation, to 30 degrees of abduction, and to 20 degrees of adduction.  There was no change with repetitive motion, though there was mild pain with motion.  The Veteran was tender to palpation in the hamstrings and the examiner noted a 2 centimeter scar on the posterior lateral aspect of the proximal thigh and a 2 centimeter scar on the proximal medial aspect of the proximal thigh which were well healed.  He had negative straight leg bilaterally, negative Stinchfield, and negative Faber. 

The examiner found residuals of a thigh penetrating and crush injury with no residual deficit to the biceps femoris and semimembranosus.  The examiner noted that the symptomatology described by the Veteran was inconsistent with this injury and more consistent with a back injury.  The examiner noted that there was mild discomfort during the examination and that it was conceivable that pain could further limit function as described. 

An August 2008 VA treatment record indicates there is no electrophysical evidence of a polyneuropathy associated with the Veteran's injury.

A November 2008 MRI of the Veteran's left femur showed no abnormalities of the musculature of the left thigh or the left femur.  There was a small amount of fluid within the synovial cavity of the left hip.  No tendinous, bursal, or subcutaneous abnormalities were noted and the impression was a normal MRI of the left thigh.

A January 2009 VAMC Memphis treatment record shows the Veteran sought treatment for continued thigh pain as well as pain in his hips and knees which was burning and constant.  The Veteran's left lower extremity had 5/5 muscle strength on foot plantar flexion, dorsiflexion, and toe extension and had 5/5 knee extension.  On knee flexion, he had 4/5 muscle strength with pain.  There was no disruption to any of his hamstring tendons and no significant atrophy noted in the thigh.  The treatment record indicates that the Veteran does likely have some mild scarring in his hamstrings and his pain could be due to some weakness from the scar tissue or nerve damage. 

A March 2009 VA treatment record shows the Veteran continued to have thigh pain for which he saw a VA physical therapist.  He had 5/5 muscle strength and declined a second NCV to assess nerve damage as well as an additional lumbar spine evaluation.  The treatment record indicates that if the Veteran were to return, lumbar spine imaging should be obtained as there was nothing more to be done by orthopedics.  There was a small area of soft tissue defect in the proximal posterior thigh noted, though gait and strength were normal.

A March 2009 VA treatment record showed that when referred for physical therapy, the range of motion for the Veteran's left knee and left hip was within normal limits and the left hamstring was to 80 degrees.  There was no functional limitations noted and the Veteran was given home exercises. 

On May 2009 VA examination for his low back, the examiner found that the Veteran had 2+ deep tendon reflexes at the ankle and knees and bilaterally had normal (5/5) muscle strength for EHL, TA, GS, quadriceps, hamstrings and hip flexors.  He had normal sensation to light touch.  The examiner concluded that the Veteran had tight hamstrings which contributed to his back pain. 

An April 2011 Board remand instructed the RO to arrange for another VA examination based on the Veteran's contention that his leg disability had gotten worse since the last assessment.  

On the May 2011 VA examination, the reported his pain being a 3/10, with flare-ups up to 10/10 which could occur one to two times per week and could last up to two days.  Flare-ups tended to occur after bending or driving for long periods of time.  The Veteran reported that medications and physical therapy have provided no pain relief and that the pain interferes with his job as a truck driver.  He did not report use a brace or a cane. 

Upon examination, the examiner noted a muscle soft tissue defect 18 centimeters long by 3 centimeters wide by 2 centimeters deep.  There was mild tenderness overlying the defect.  The left knee showed no varus/valgus or anterior/posterior instability on drawer testing and Lachman's and McMurray's testing was negative. The range of motion in the left knee was to 140 degrees and was unchanged after repetitive motion and without pain.  His left hip had 45 degrees of abduction, 25 degrees of adduction, and 30 degrees of extension.  There was 60 degrees of external rotation, 30 degrees of internal rotation, and 90 degrees of forward flexion.  These ranges of motion were also unchanged by repetitive testing, though the examiner noted the Veteran experienced pain from 80 to 90 degrees of forward flexion.  The painful motion on forward flexion was the only limiting factor in the Veteran's range of motion testing on examination (although the examiner conceded there could be additional pain during flare-ups).  The examiner reported 4/5 hamstrings function and 5/5 quadriceps function.  X-rays did not show any advanced arthritis in his hip or knee joints. 

The examiner noted that there was some pain with the range of motion testing and the Veteran may have further limitations if he was particularly active during the day.  The examiner was unable to determine the extent this could limit function with medical certainty.  The examiner opined that the Veteran's disability is moderately severe.

The claims file additionally contains lay statements from the Veteran and other witnesses concerning a wide range of issues and the remote history of his left thigh disability.  To the extent that the lay testimony in this case contains information specifically pertinent to the left thigh disability rating issue on appeal, this information is essentially consistent with the account of symptoms and features of the disability discussed in the detailed VA examination reports informed by the Veteran's descriptions and objective medical findings.  To the extent that the Veteran's contentions have additionally referenced corroborative photographs, the Board notes that all of the Veteran's contentions and symptom reports have been considered and accounted for by the VA examination reports of record as well as by the Board analysis in applying the rating criteria to the shown disability features in this case.

Considering the criteria for a moderately severe muscle disability, the Veteran's STRs provided at the hearing show that he was hospitalized for over two weeks for treatment of the wound.  He has consistently reported pain and muscle fatigue since the time of the injury as well as difficultly ambulating, and provided evidence of difficulty in his position as a truck driver.  The Veteran has a noted 18 centimeter long and 2 centimeter deep soft tissue defect and has exhibited diminished muscle strength on his left side.  The May 2011 VA examiner noted that functional limitation may increase during flare-ups or increased activity.  Finally, the May 2011 VA examiner opined that the Veteran's disability was moderately severe per Diagnostic Code 5313. 

The RO has denied an increase on the basis that the objective evidence does not support the May 2011 opinion regarding moderately severe disability.  The Board acknowledges that not all symptoms listed for a moderately severe disability have been demonstrated.  Nevertheless, the Veteran's continuing complaints over a several year period do suggest an increase in impairment during flare-ups and/or increased activity.  The May 2011 opinion does appear to have some support when the reported level of disability is viewed from a longitudinal perspective.  The Board is persuaded that the positive evidence is at least in a state of equipoise with the negative evidence on the question of whether the resulting impairment is moderate, or moderately severe as indicated by the May 2011 examiner.  In such a case, the benefit of the doubt goes to the Veteran.  Accordingly, the Board finds that the impairment has more nearly approximated moderately severe disability during the period contemplated by this appeal.  A 30 percent rating is therefore warranted for such period.  

However, it is readily clear that an even higher rating of 50 percent is not warranted under Diagnostic Code 5313 at any time during the appeal period because the evidence does not show that the injury to Muscle Group XIII is severe.  There has been no evidence of shattering bone fracture or open comminuted fracture with extensive debridement, no history of prolonged infection, and no sloughing of soft parts or intermuscular binding or scarring.  There has been no visible or measurable atrophy, objective findings of soft, flabby muscles.  Although the Veteran has reported his muscles swelling and contracting, the Veteran's symptoms more closely approximate a moderately severe, or 30 percent, rating as noted by the May 2011 VA examiner.

The Board has also considered whether referral for adjudication of an extraschedular rating is warranted.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To  accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1)  (2012). 

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. If the schedular rating criteria reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis in the present case, the Board finds that the symptomatology and impairment caused by the Veteran's leg thigh muscle injury is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria, to include Diagnostic Code 5313, specifically provide for disability ratings based on a combination of occupational and social impairment, reported symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's left thigh injury is manifested by pain and diminished strength. These symptoms are part of or like or similar to symptoms listed under the schedular rating criteria at 38 C.F.R. §§ 4.71a and 4.73.  

In conclusion, an increased rating to 30 percent and no higher, is warranted for service-connected residuals of a muscle injury to the left thigh.  The preponderance of the evidence is against the award of a disability rating in excess of 30 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, as the record shows that the Veteran is employed (see May 2011 VA examination, when the Veteran reported working as a truck driver), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating of 30 percent, but no higher, is warranted for the Veteran's service-connected thigh and hamstring disability.  The appeal is granted to this extent, subject to laws and regulations governing payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


